Name: Commission Regulation (EC) NoÃ 477/2006 of 23 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 24.3.2006 EN Official Journal of the European Union L 86/1 COMMISSION REGULATION (EC) No 477/2006 of 23 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 24 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 23 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 101,8 204 51,7 212 102,0 624 101,8 999 89,3 0707 00 05 052 141,6 999 141,6 0709 10 00 624 103,6 999 103,6 0709 90 70 052 89,8 204 52,1 999 71,0 0805 10 20 052 64,8 204 44,6 212 50,8 220 42,3 400 60,8 624 57,1 999 53,4 0805 50 10 052 42,2 624 64,7 999 53,5 0808 10 80 388 77,0 400 129,0 404 92,9 508 82,7 512 82,3 524 62,5 528 111,7 720 85,6 999 90,5 0808 20 50 388 82,6 512 70,9 524 58,2 528 58,9 720 122,5 999 78,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.